 

EXHIBIT 10.1

INDEMNIFICATION AGREEMENT

This Agreement, made and entered into as of the 9th day of May, 2018
(“Agreement”), by and between Elah Holdings, Inc., formerly known as Real
Industry, Inc. a Delaware corporation (“Company”), and [●] (“Indemnitee”):

WHEREAS, highly competent persons may be reluctant to serve as directors,
officers, employees, fiduciaries and other agents (“Representatives”) of
corporations unless they are provided with adequate protection through insurance
or adequate indemnification against risks of claims and actions against them
arising out of their service to and activities on behalf of such corporations;

WHEREAS, the Board of Directors of the Company has determined that difficulties
in attracting and retaining such persons are detrimental to the best interests
of the Company’s stockholders and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons as set forth herein so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified; and

WHEREAS, Indemnitee is willing to serve, continue to serve and/or to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Article I
DEFINITIONS

For purposes of this Agreement the following terms shall have the meaning given
here:

1.01 “Board” shall mean the Board of Directors of the Company.

1.02 “Change of Control” shall mean the first of the following events to occur:

(a)



there is consummated a merger or consolidation to which the Company or any
direct or indirect subsidiary of the Company is a party if the merger or
consolidation would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) less than fifty percent (50%) of the
combined voting power of the securities of the

24509257.1

--------------------------------------------------------------------------------

 



Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation;

(b)



the direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in the
aggregate of securities of the Company representing fifty percent (50%) or more
of the total combined voting power of the Company’s then issued and outstanding
securities is acquired by any person or entity, or group of associated persons
or entities acting in concert; provided, however, that for purposes hereof, the
following acquisitions shall not constitute a Change of Control:  (A) any
acquisition by the Company;  (B) any acquisition by any employee benefit plan
(or related trust or fiduciary) sponsored or maintained by the Company or any
corporation controlled by the Company;  (C) any acquisition by an underwriter
temporarily holding securities pursuant to an offering of such securities;  (D)
any acquisition by a corporation owned, directly or indirectly, by the members
of the Company in substantially the same proportions as their ownership of stock
of the Company; and (E) any acquisition in connection with a merger or
consolidation which, pursuant to Section 1.02(a) above, does not constitute a
Change of Control;

(c)



there is consummated a transaction contemplated by an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by members of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale;

(d)



the members of the Company approve any plan or proposal for the liquidation of
the Company;

(e)



a change in the composition of the Board such that the “Continuity Directors”
cease for any reason to constitute at least a majority of the Board. For
purposes of this clause, “Continuity Directors” means (A) those members of the
Board who were directors on the date hereof and (B) those members of the Board
(other than a director whose initial assumption of office was in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) who were
elected or appointed by, or on the nomination or recommendation of, at least a
majority of the then-existing directors who either were directors on the date
hereof or were previously so elected or appointed; or

(f)



such other event or transaction as the Board shall determine constitutes a
Change of Control.



2

24509257.1

--------------------------------------------------------------------------------

 



1.03 “Company” has the meaning set forth in the introductory paragraph above. 
For purposes of this Agreement, references to the “Company” shall include, in
addition to the resulting Company, any constituent Company (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its Representatives, so that any person who is or was a Representative
of such constituent Company, or is or was serving at the request of such
constituent Company as a Representative of another Company, partnership, joint
venture, trust or other enterprise, shall stand in the same position under this
Agreement with respect to the resulting or surviving Company as he or she would
have with respect to such constituent Company if its separate existence had
continued.

1.04 “Corporate Status” describes the status of a person who is or was a
Representative of the Company or, while a  Representative of the Company, is or
was serving at the express written request of the Company as a Representative of
another Enterprise, including service with respect to an employee benefit plan.

1.05 “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

1.06 “Effective Date” means the date set forth in the introductory paragraph
above.

1.07 “Enterprise” shall mean the Company and any other corporation, company,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the express
written request of the Company as a Representative.

1.08 “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements, costs, expenses and
obligations paid or incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, or being or preparing to be a
witness in a Proceeding (including attorneys’ fees and related disbursements,
judgments, fines, excise taxes or penalties under the Employee Retirement Income
Security Act of 1974, as amended from time to time (“ERISA”), and any other
penalties and amounts paid or to be paid in settlement thereof). Expenses also
shall include, without limitation, (i) expenses incurred in connection with any
appeal resulting from, incurred by Indemnitee in connection with, arising out
of, in respect of or relating to, any Proceeding, including, without limitation,
the premium, security for, and other costs relating to any cost bond, supersedes
bond, or other appeal bond or its equivalent, (ii) for purposes of Section 8.05
of this Agreement only, expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise, (iii) any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement and (iv) any interest, assessments or other
charges in respect of the foregoing.

1.09 “Good Faith” shall mean Indemnitee having acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, in a
manner in which Indemnitee would have had no

3

24509257.1

--------------------------------------------------------------------------------

 



reasonable cause to believe Indemnitee’s conduct was unlawful. Notwithstanding
the foregoing definition, the Indemnitee shall not be deemed to have acted in
“Good Faith” in instances where the Indemnitee has been finally adjudicated by a
court of competent jurisdiction to have acted in a grossly negligent manner. 
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the person did not act in good
faith and in a manner which the person reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
action or proceeding, have reasonable cause to believe that the person’s conduct
was unlawful.

1.10 “Independent Counsel” means a law firm, or an attorney employed by or
serving as a member of a law firm, that is experienced in matters of corporation
law and/or limited liability company law and neither presently is, nor in the
past five years has been, retained to represent:  (i) the Company or Indemnitee
in any matter material to either such party, or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

1.11 “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
threatened, pending  or completed proceeding whether civil, criminal,
administrative or investigative, other than one initiated by Indemnitee. For
purposes of the foregoing sentence, a “Proceeding” shall not be deemed to have
been initiated by Indemnitee where Indemnitee seeks to enforce Indemnitee’s
rights under this Agreement pursuant to Article VIII of this Agreement.

Article II
TERM OF AGREEMENT

This Agreement shall continue until and terminate upon the later of: (i) 10
years after the date that Indemnitee shall have ceased to serve as a
Representative of the Company or of any other Enterprise which Indemnitee served
at the express written request of the Company; or (ii) the final termination of
all pending Proceedings in respect of which Indemnitee is granted rights of the
indemnification or advancement of expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Article VIII of this Agreement relating
thereto.

Article III
SERVICES BY INDEMNITEE, NOTICE OF PROCEEDINGS

3.01 Services.  Indemnitee agrees to serve as a Representative. The duties and
obligations of a Representative may be set forth in the Company’s organizational
documents. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law).  Indemnitee, by his current and continuing Corporate
Status, shall be conclusively presumed to have relied on the rights to
indemnity, advance of expenses and other rights contained in this Agreement in
entering into or continuing such service.



4

24509257.1

--------------------------------------------------------------------------------

 



3.02 Notice of Proceeding. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder.

3.03 Duty of Cooperation and Disclosure. In any Proceeding in which Company is
advancing Expenses or providing an indemnification to the
Indemnitee,  the  Indemnitee  shall fully cooperate with the person, persons,
insurers or entities acting on the Company’s or Indemnitee’s behalf, including
providing to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and relates to the
subject Proceeding, and the Company’s indemnification and advancement
obligations hereunder shall at all times be subject to the Indemnitee’s duty of
cooperation.   At the time of Indemnitee’s request for indemnification,
Indemnitee shall disclose to the Company all relevant facts and circumstances
within the Indemnitee’s personal knowledge that pertain to the request and
underlying dispute.  Notwithstanding the foregoing, Indemnitee’s obligation of
cooperation or disclosure shall be limited to the extent of a conflict of
interest between Indemnitee and the Company.

Article IV
INDEMNIFICATION

4.01 In General. Notwithstanding any amendment, modification or repeal of the
indemnification provisions of the Delaware General Corporation Law, as amended,
or other applicable law or the organizational documents of the Company after the
date of this Agreement, and subject to the exceptions set forth in Section 4.05
herein, if Indemnitee was or is, or is threatened to be made, a party to any
Proceeding by reason of Indemnitee’s (a) acts or omissions made in Good Faith
and (b) his Corporate Status, the Company shall indemnify Indemnitee to the
fullest extent permitted by applicable law in effect on the date hereof and to
such greater extent as applicable law may thereafter from time to time permit as
soon as practicable but in any event no later than thirty (30) days after
written demand is presented to the Company.  The rights to indemnification and
to the advancement of expenses conferred in this Agreement shall apply to claims
made against an Indemnitee arising out of acts or omissions which occurred or
occur both prior and subsequent to the adoption hereof.  The rights to
indemnification and to the advancement of expenses hereunder shall only apply to
a Proceeding initiated by Indemnitee if such Proceeding has been authorized by
the Board.

4.02 Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4.02 if, by reason of Indemnitee’s Corporate Status, Indemnitee was or
is, or is threatened to be made, a party to or participant in any Proceeding,
other than a Proceeding by or in the right of the Company. Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with such Proceeding or any claim, issue
or matter therein, if Indemnitee acted in Good Faith.

4.03 Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 4.03 if, by reason of
Indemnitee’s Corporate

5

24509257.1

--------------------------------------------------------------------------------

 



Status, Indemnitee was or is, or is threatened to be made, a party to or is
otherwise involved in any Proceeding brought by or in the right of the Company
to procure a judgment in its favor. Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in Good Faith. Notwithstanding the foregoing, no such
indemnification shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been adjudged to be liable to the
Company unless and only to the extent that the Court of Chancery of the State
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, such person is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery of the State Delaware or
such other court shall deem proper.

4.04 Indemnification of a Party Who is Wholly or Partly Successful. Subject to
the exceptions set forth in Section 4.05 herein, to the extent that Indemnitee
was or is, by reason of Indemnitee’s Corporate Status, a party to and is
successful, on the merits or otherwise, in defense of any Proceeding, Indemnitee
shall be indemnified to the maximum extent permitted by law, against all
Expenses, actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein.
Subject to the exceptions set forth in Section 4.05, if Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee to the maximum extent permitted by law,
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved claim, issue
or matter. For purposes of this Subsection 4.04 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter, so long as there has been no finding (either adjudicated
or pursuant to Article VI) that Indemnitee did not act in Good Faith. 

4.05 Exceptions. Notwithstanding anything to the contrary herein, the Company
shall not be obligated to advance Expenses or indemnify the Indemnitee pursuant
to this Agreement with respect to:

(a)



Remuneration paid to the Indemnitee if it shall be determined by a final
judgment or other final adjudication that such remuneration was in violation of
law;

(b)



Indemnitee’s reimbursement to the Company of any bonus or other incentive-based
or equity-based compensation previously received by Indemnitee or payment of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
under Section 304 of the Sarbanes-Oxley Act of 2002 or Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act in connection with an
accounting restatement of the Company or the payment to the Company of profits
arising from the purchase or sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act);



6

24509257.1

--------------------------------------------------------------------------------

 



(c)



Expenses incurred on account of any Proceeding in which judgment is rendered
against the Indemnitee for an accounting of profits made from the purchase or
sale by the Indemnitee of securities of the Company pursuant to the provisions
of Section l6(b) of the Securities Exchange  Act of 1934 and  amendments  to it
or similar provisions of any federal, state or local law;

(d)



Expenses incurred on account of the Indemnitee’s conduct which is finally
adjudged by a court of competent jurisdiction to have been, or which Indemnitee
has admitted facts sufficient for the Independent Counsel or court to reasonably
conclude that the Indemnitee’s conduct was: (1) a breach of the duty of loyalty
owed to the Company, (2) an act or omission which was not in Good Faith, (3) an
act or omission which involved intentional misconduct or, with respect to any
criminal Proceeding,  a knowing violation  of law, or (4) a transaction  from
which the Indemnitee derived an improper personal benefit;

(e)



If a final decision by a court of competent jurisdiction in the matter shall
determine that such indemnification is not lawful as against public policy; or

(f)



Any income taxes, or any interest or penalties related to them, in respect of
compensation received for services as a director and/or officer.

4.06 Indemnification for Expenses as a Witness. To the extent that Indemnitee
is, by reason of Indemnitee’s Corporate Status, a witness in any Proceeding,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

Article V
ADVANCEMENT OF EXPENSES

5.01 Statement of Expenses.  The Company shall advance all reasonable Expenses
which, by reason of Indemnitee’s Corporate Status, were incurred by or on behalf
of Indemnitee in connection with any Proceeding, within thirty (30) days after
the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances, whether prior to or after final disposition
of such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee and shall include or be preceded or accompanied
by an undertaking by or on behalf of Indemnitee to  repay any Expenses if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses.

5.02 Assumption of Defense.  In the event the Company (i) shall be obligated to
advance the Expenses for any Proceeding against Indemnitee by a third party and
(ii) acknowledges in writing the Company’s obligation to indemnify the
Indemnitee with respect to such Proceeding (subject to the terms of this
Agreement), the Company shall be entitled to assume the defense of such
Proceeding as provided herein. Such defense by the Company may include the
representation of two or more parties by one attorney or law firm as permitted
under

7

24509257.1

--------------------------------------------------------------------------------

 



the ethical rules and legal requirements related to joint representations,
subject to exceptions set forth below in the event of a potential conflict of
interest.  Following delivery of written notice to Indemnitee of the Company’s
election to assume the defense of such Proceeding and the Company’s
acknowledgment of its indemnification obligation with respect to such
Proceeding, the approval by Indemnitee (which approval shall not be unreasonably
withheld, conditioned or delayed) of counsel designated by the Company and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees and expenses of separate counsel
subsequently incurred by Indemnitee with respect to the same Proceeding so long
as such Proceeding is diligently and adequately defended.  For the avoidance of
doubt, a potential conflict of interest shall be deemed a reasonable basis for
the Indemnitee to withhold consent under this section.  If (i) the employment of
counsel by Indemnitee has been previously authorized by the Company,
(ii) Indemnitee shall have notified the Board in writing that Indemnitee has
reasonably concluded that there is likely to be a conflict of interest between
the Company (or any other co-clients as provided above) and Indemnitee in the
conduct of any such defense, or (iii) the Company fails to employ counsel to
assume the defense of such Proceeding, the fees and expenses of Indemnitee’s own
counsel shall be subject to indemnification and/or advancement pursuant to the
terms of this Agreement. Nothing herein shall prevent Indemnitee from employing
counsel for any such Proceeding at Indemnitee’s own expense. 

Article VI
PROCEDURES FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION

6.01 Initial Request. To obtain indemnification under this Agreement, Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary or any other officer of the Company
shall promptly advise the Board in writing that Indemnitee has requested
indemnification.

6.02 Method of Determination.  A determination (if required by applicable law)
with respect to Indemnitee’s entitlement to indemnification shall be made, as
follows:

(a)



if a Change in Control has occurred, unless Indemnitee shall request in writing
that such determination be made in accordance with clause (b) of this Section
6.02, the determination shall be made by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee.

(b)



If a Change in Control has not occurred, and subject to Section 6.03, the
determination shall be made by (i) a majority vote of the Disinterested
Directors, even though less than a quorum; (ii) by a committee of Disinterested
Directors designated by majority vote of such Disinterested Directors, even
though less than a quorum; (iii) if there are no such Disinterested Directors,
by the Independent Counsel in a written opinion to the Board, or (iv) by the
Company’s stockholders.



8

24509257.1

--------------------------------------------------------------------------------

 



6.03 Selection, Payment, Discharge, of Independent Counsel.  In the event the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 6.02 of this Agreement, the Independent Counsel
shall be selected, paid, and discharged in the following manner:

(a)



If a Change of Control has not occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected.

(b)



If a Change of Control has occurred, the Independent Counsel shall be selected
by the Indemnitee (unless Indemnitee shall request that such selection be made
by the Board, in which event clause (a) of this section shall apply) and
approved by the Board, which approval shall not be unreasonably withheld,
conditioned or delayed.

(c)



Following the initial selection described in clauses (a) and (b) of this Section
6.03, Indemnitee or the Company, as the case may be, may, within seven (7) days
after such written notice of selection has been given, deliver to the other
party a written objection to such selection. Such objection may be asserted only
on the ground that the Independent Counsel as defined in Section 1.10 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is made,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until a court has determined that such objection is without merit.

(d)



Either the Company or Indemnitee may petition the Court of Chancery of the State
of Delaware or other court of competent jurisdiction if the parties have been
unable to agree on the selection of Independent Counsel within (30) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6.01 of this Agreement.  Such petition may request a determination
whether an objection to the party’s selection is without merit and/or seek the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate.  A person so appointed shall act as
Independent Counsel under Section 6.02 of this Agreement.

(e)



The Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to this Agreement, and the Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 6.03, regardless of the manner in
which such Independent Counsel was selected or appointed.



9

24509257.1

--------------------------------------------------------------------------------

 



6.04 Company Response.  If a determination by the Company that Indemnitee is
entitled to indemnification pursuant to this Agreement is required, and the
Company fails to respond within sixty (60) days to a written request for
indemnity, the Company shall be deemed to have approved the request.

6.05 Cooperation.  Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to Indemnitee’s entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any expenses, costs, disbursements and obligations (including
attorneys’ fees) incurred by Indemnitee in so cooperating with the person,
persons or entity making such determination shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

6.06 Payment.  If it is determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination.

6.07 Reservation of Rights.  Notwithstanding  anything to the contrary herein,
if it is determined that Indemnitee is entitled to indemnification hereunder,
the Company shall have the obligation to advance to the Indemnitee any Expenses
incurred by Indemnitee in connection therewith; provided,  however, that all
amounts advanced in respect of such Expenses shall be repaid to the Company by
Indemnitee to the extent it shall be determined in a final judgment of a court
of competent jurisdiction that Indemnitee is not entitled to be indemnified for
such Expenses.

Article VII
PRESUMPTIONS

7.01 Effect of Other Proceedings.  The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) be conclusive as to the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in Good
Faith.

7.02 Reliance as Safe Harbor. For purposes of any determination of Good Faith,
Indemnitee shall be deemed to have acted in Good Faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
the expert selected with reasonable care by the Enterprise. The provisions of
this Section 7.02 shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

7.03 Service for Subsidiaries.  If Indemnitee is serving as a director, officer,
employee or agent of another Enterprise at least 50% of whose equity interests
are owned by the Company

10

24509257.1

--------------------------------------------------------------------------------

 



shall, Indemnitee shall be conclusively presumed to be serving in such capacity
at the request of the Company.

Article VIII
REMEDIES OF INDEMNITEE

8.01 Application.  This Article VIII shall apply in the event of a Dispute. For
purposes of this Article, “Dispute”, shall mean any of the following events:

(a)



a determination is made pursuant to Article VI of this Agreement that Indemnitee
is not entitled to indemnification under this Agreement;

(b)



advancement of Expenses is not timely made pursuant to Article V of this
Agreement; or

(c)



the determination of entitlement to be made pursuant to Section 6.02 of this
Agreement has not been made within sixty (60) days after receipt by the Company
of the request for indemnification;

(d)



payment of indemnification is not made pursuant to Section 4.06 of this
Agreement within thirty (30) days after receipt by the Company of a written
request therefore; or

(e)



payment of indemnification is not made within thirty (30) days after a
determination has been made that Indemnitee is entitled to indemnification.

8.02 Adjudication. In the event of a Dispute, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of Indemnitee’s entitlement to such
indemnification or advancement of Expenses. Indemnitee shall commence such
proceeding seeking adjudication within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 8.02.

8.03 De Novo Review.  In the event that a determination shall have been made
pursuant to Article VI of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Article VIII
shall be conducted in all respects as a de novo trial, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.

8.04 Company Bound. If a determination shall have been made or deemed to have
been made pursuant to Article VI of the Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding absent (i) a misstatement by Indemnitee of a material  fact
or an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.



11

24509257.1

--------------------------------------------------------------------------------

 



8.05 Expenses of Adjudication.  In the event that Indemnitee, pursuant to this
Article VIII, seeks a judicial adjudication to enforce Indemnitee’s rights
under, or to recover damages for breach of this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by Indemnitee in
such adjudication, but only if Indemnitee prevails therein. If it shall be
determined in such adjudication that Indemnitee is entitled to receive part but
not all of the indemnification or advancement of Expenses sought, the Expenses
incurred by Indemnitee in connection with such adjudication shall be
appropriately prorated.

Article IX
NON-EXCLUSIVITY, INSURANCE, SUBROGATION

9.01 Non-Exclusivity.  Except as set forth in Section 4.05, the rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under the Company’s organizational documents or
under any agreement, vote of stockholders or disinterested directors or
otherwise.  No amendment, alteration, rescission or replacement of this
Agreement or any provision hereof shall be effective as to Indemnitee with
respect to any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration, rescission or replacement.
The Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of Expenses and/or insurance provided by a separate
entity. The Company hereby acknowledges and agrees that (i) the Company shall be
the indemnitor of first resort with respect to any Proceeding, Expense or matter
that is the subject of this Agreement (i.e., the Company’s obligations are
primary and any obligation of any other entity with respect to any Proceeding,
Expenses or matter that is the subject of this Agreement for the same
Proceeding, Expenses or matters incurred by Indemnitee are secondary), (ii) any
obligation of any other entity to indemnify Indemnitee and/or advance Expenses
to Indemnitee in respect of any Proceeding shall be secondary to the obligations
of the Company hereunder, (iii) the Company shall be required to indemnify
Indemnitee and advance Expenses to Indemnitee hereunder to the fullest extent
provided herein without regard to any rights Indemnitee may have against any
other entity or insurer of any such person and (iv) the Company irrevocably
waives, relinquishes and releases any other entity from any claim of
contribution, subrogation or any other recovery of any kind in respect of
amounts paid by the Company hereunder.

9.02 Insurance.  The Company shall maintain an insurance policy or policies
against liability arising out of this Agreement or otherwise.

9.03 Subrogation.  In the event of any payment under this Agreement, the Company
shall be subrogated to any rights of recovery of Indemnitee, who shall execute
all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights.

9.04 No Duplicative Payment.  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.



12

24509257.1

--------------------------------------------------------------------------------

 



Article X
GENERAL PROVISIONS

10.01 Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of any be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, executors and personal and legal
representatives.  This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or of any
other enterprise at the Company’s request.

10.02 Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever:

(a)



the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable,  that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby, and

(b)



to the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, which is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.

10.03 No Adequate Remedy. The parties declare that it is impossible to measure
in money the damages which will accrue to either party by reason of a failure to
perform any of the obligations under this Agreement. Therefore, if either party
shall institute any action or proceeding to enforce the provisions hereof, such
party against whom such action or proceeding is brought hereby waives the claim
or defense that such party has an adequate remedy at law, and such party shall
not urge in any such action or proceeding the claim or defense that the other
party has an adequate remedy at law.

10.04 Identical Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

10.05 Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

10.06 Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any

13

24509257.1

--------------------------------------------------------------------------------

 



other provisions thereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

10.07 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

If to Indemnitee, to:As shown with Indemnitee’s Signature below.

If to the Company to:Elah Holdings, Inc.

8214 Westchester Drive, Suite 950

Dallas, Texas 75225

Telephone: (214) 999-6082

Attention: Chief Financial Officer

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

10.08 Governing Law. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware
without application of the conflict of laws principles thereof.  No amendment,
repeal, adoption or modification of law, shall adversely affect any right or
protection of any person granted pursuant hereto existing at, or arising out of
or related to any event, act or omission that occurred prior to, the time of
such amendment, repeal, adoption or modification (regardless of when any
Proceeding relating to such event, act or omission arises or is first
threatened, commenced or completed).

10.09 Third-Party Beneficiaries.  Nothing in this Agreement is intended to
confer any rights or remedies under or by reason of this Agreement on any other
person or persons other than the parties hereto and their respective successors
and permitted assigns.  Nothing in this Agreement is intended to relieve or
discharge the obligations or liability of any third persons to the
Company.  Except as expressly set forth in this Agreement, no provision of this
Agreement shall give any third parties any right of subrogation or action over
or against the Company.

10.10 Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon. With the exception of the Company’s Bylaws, Certificate of
Incorporation and applicable law, this Agreement replaces in full all prior
indemnification agreements or understandings between the Company, including any
of its subsidiaries, and the Indemnitee, and any all such prior agreements or
understandings are hereby rescinded by mutual agreement.

[Signature Page Follows]

 



14

24509257.1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

COMPANY

ELAH HOLDINGS, INC.

 

 

 

By:_______________________________________________

 

Name:  Kelly G. Howard

 

Title: General Counsel, Executive Vice President and Corporate Secretary

 

 

 

 

INDEMNITEE

_________________________________________________

 

Name:   [●]

 

 

 

Indemnitee’s Address for Notices:

 

 

 

[●]

 

 

 

 

 

 



Signature Page to Indemnification Agreement [FORM]

24509257.1

--------------------------------------------------------------------------------